Citation Nr: 1543130	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-10 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement for medical expenses incurred at Health Central Hospital on July 15, 2013.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for radiculopathy of the upper extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to August 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 Department of Veterans Affairs (VA) VHA decision, and a June 2014 rating decision that was issued by the VA Regional Office (RO) in St. Petersburg, Florida.

The issues of the Veteran's entitlement to service connection for a cervical spine condition and radiculopathy of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of July 15, 2013, the Veteran was in receipt of service connection for a lumbar spine disability.

2.  On July 15, 2013, the Veteran received emergency medical care for his lumbar spine disability at Health Central Hospital, a non-VA medical facility for which he incurred medical expenses, and submitted a claim for reimbursement for this treatment in August 2013.

3.  On July 15, 2013, the Veteran was not seen for a condition of such nature that delay would have been hazardous to life or health.  

4.  At the time of the Veteran's private emergency room treatment, VA medical treatment facilities were feasibly available.





CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses arising from emergency medical treatment at Health Central Hospital on July 15, 2013, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1002, 17.1004 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA generally has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the Board will proceed to a decision.

II.  Merits of the Claim

VA may provide payment or reimbursement for medical expenses incurred in non-VA facilities is available under 38 U.S.C.A. § 1728.  VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; (2) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2015).  All three of these statutory requirements must be met before any reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health . . . ;

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment . . . ;

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided . . .

Here, the Veteran presently seeks reimbursement for treatment furnished on July 15, 2013, by a non-VA medical facility (Health Central Hospital).  In his January 2014 notice of disagreement and a March 2015 brief, the Veteran reported that he sought treatment for an exacerbation of low back pain at a VA facility on July 15, 2013.  He reported that he was informed that his primary care physician (PCP) at that facility was not present that day and was asked to wait in the waiting room until another doctor could see him.  When he was getting up to go to the waiting room, the pain in his back worsened and a nurse got a wheelchair for him because he could not move his legs due to pain.  He reported that the nurse informed him that he could go wait or go to the nearest hospital emergency room near his house, and that the nurse provided a "fee basis brochure" so that the Veteran could get reimbursed for the non-VA emergency visit.  Thereafter, he sought emergency treatment for this condition at Health Central Hospital.  The Veteran contends that he did not refuse to wait for a VA doctor to see him and that he did what was recommended by the nurse.

The record shows that the Veteran presented to a VA clinic and reported an exacerbation of low back pain on July 15, 2013, at 3.47 PM.  VA treatment records indicate that the Veteran "d[id] not wish to wait to be seen in between or after scheduled patients, but want[ed] to schedule [an appointment] for the near future with  PCP."  After scheduling an appointment for July 17, 2013, a VA clinician noted at 4:13PM that the Veteran did not want to wait and was told he could go to an emergency room if his pain increased or became uncontrollable.  These records also document that the Veteran was informed that he was welcome to go to Tampa/Gainesville VA hospitals.  He was provided with the "Fee Basis" telephone number in case he chose to go to a civilian hospital.  (According to widely accessible public sources, the distance to Tampa was approximately 85 miles and the distance to Gainesville, approximately 104 miles.)  

Health Central Hospital Emergency Department records show the Veteran presented at that facility at 4:14 PM and was seen initially at 4:25 PM, where his chief complaint was indicated to be "injury to buttock" with pain in the low back, but more on the right.  This produced difficulty with ambulation and weight bearing, but there was no radiating pain, or radicular numbness or tingling, no bowel or bladder symptoms and no lower extremity weakness.  The Veteran reported the presenting problem started 8 hours prior, while getting out of bed that morning, when he twisted his back.  The Emergency Department clinician noted the Veteran "went to his doctor's office but the doctor was not in and they referred him to the emergency room for further evaluation."  Examination revealed no sign of trauma, or hematoma, no specific areas of bony point tenderness, normal flexion and extension, although there was spasm on the right side of the low back.  Anti-inflammatory medication was given the Veteran and by 7:15pm there was substantial relief of complaints compared to the initial presentation.  

While the Veteran appears to have understood his encounter with the VA medical staff on July 15, 2013 to have concluded with their permission to seek immediate care at an emergency room, the evidence does not support his reimbursement for these medical expenses.  

First, the circumstances and timeline described above do not support the conclusion the care was for a condition a prudent layperson would have reasonably expected a delay in seeking immediate medical attention would have been hazardous to health.  The Veteran waited nearly 8 hours before seeking any care, with no evidence of an increase in symptoms between the time the Veteran was seen at the VA clinic and when seen at Health Central Hospital.  It also is obvious VA facilities were feasibly available, as he presented to one approximately 30 minutes prior to going to the emergency room, and would have been seen between patients, or after scheduled patients had he waited.  

Under these circumstances, payment of, or reimbursement for, services is not warranted.  38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. §§ 17.120, 17.1002.  


ORDER

Entitlement to payment or reimbursement for medical care expenses incurred at Health Central Hospital on July 15, 2013, is denied.


REMAND

The filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the agency of original jurisdiction to issue a statement of the case (SOC).  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  See 38 U.S.C.A. § 7105(a) (West 2014).  Here, in July 2014, the Veteran filed a timely notice of disagreement with the RO's June 2014 denial of the Veteran's claims for service connection for a cervical spine condition and radiculopathy.  To date, the RO has not issued an SOC with respect to these claims.  Thus, these issues are remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, to include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal, with regard to the Veteran's claims for service connection for a cervical spine condition and radiculopathy of the upper extremities.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


